NUMBER 13-16-00606-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                             IN RE SHAHIN ZARAIEHN


                       On Petition for Writ of Mandamus.



                                     ORDER
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Per Curiam Order

       Relator, Shahin Zaraiehn, filed a petition for writ of mandamus in the above cause

on November 4, 2016. Through this original proceeding, relator seeks to set aside a final

judgment signed on September 27, 2016. Relator alleges that the judgment was void

because it was entered after the expiration of the trial court’s plenary power.

       The Court requests that the real parties in interest, Fernando Mancias, Dale &

Klein, L.L.P., and Katie Pearson Klein, or any others whose interest would be directly

affected by the relief sought, file a response to the petition for writ of mandamus on or
before the expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2,

52.4, 52.8.

      IT IS SO ORDERED.

                                                      PER CURIAM

Delivered and filed the
8th day of November, 2016.




                                              2